       Case 1:05-cr-00191-DC Document 130 Filed 08/03/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -x

JULIO CESAR LOPEZ-PENA,                 :

                       Petitioner,      :

            - against -                 :                 ORDER

UNITED STATES OF AMERICA,               :           05 Cr. 191 (DC)

                       Respondent.      :

- - - - - - - - - - - - - - - - - -x

CHIN, Circuit Judge:

           Petitioner Julio Cesar Lopez-Pena, proceeding pro se,

moves for appointment of counsel to assist him in preparing a

motion for compassionate release pursuant to 18 U.S.C. §

3582(c)(1)(A) due to the ongoing COVID-19 pandemic.          Doc. No.

129.   Lopez-Pena is 59 years old and is serving his sentence at

FCI Allenwood.    For the reasons stated below, Lopez-Pena's

motion is denied.

           With respect to post-conviction proceedings, the

Criminal Justice Act ("CJA") provides that a district court may

appoint counsel "for any financially eligible person" when "the

interests of justice so require."       18 U.S.C. § 3006A(a)(2)(B);

accord Jerez v. Bell, No. 19 Civ. 2385, 2019 WL 1466899, at *4

(S.D.N.Y. Apr. 2, 2019).     In deciding whether to exercise

discretion to appoint counsel, courts in the Second Circuit

"consider the same factors as those applicable to requests
         Case 1:05-cr-00191-DC Document 130 Filed 08/03/20 Page 2 of 4



for pro bono counsel made by civil litigants," including "the

likelihood of success on the merits, the complexity of the legal

issues and the movant's ability to investigate and present the

case."    Jerez, 2019 WL 1466899, at *4 (emphasis in original)

(citing Cooper v. A. Sargenti Co., 877 F.2d 170, 171-72 (2d Cir.

1989)).

            Considering these factors, the Motion is denied at

this time because Lopez-Pena has failed to make any

particularized showing as to the "extraordinary and compelling"

reasons warranting his early release from prison.            See 18 U.S.C.

§ 3582.    Instead, Lopez-Pena generally asserts, without detail,

that his "prison setting" is a "brush fire" due to an influenza

outbreak in January 2020 and the shared H-Vac system.             Mot. at

2.   In the absence of any specific allegations as to Lopez-

Pena's particular circumstances, these conclusory statements

about general prison conditions are insufficient to demonstrate

whether his compassionate release motion has any merit or

likelihood of success.

            Courts have no obligation "to appoint counsel for

prisoners who indicate, without more, that they wish to seek

post-conviction relief."       Johnson v. Avery, 393 U.S. 483, 488

(1969).    Rather, "the initial burden of presenting a claim to

post-conviction relief usually rests upon the indigent prisoner

himself with such help as he can obtain within the prison walls


                                     -2-
         Case 1:05-cr-00191-DC Document 130 Filed 08/03/20 Page 3 of 4



or the prison system."       Id.    As it is not possible at this

juncture to determine whether his motion is likely to be of

substance, Lopez-Pena's motion for appointment of counsel is

denied at this time, without prejudice to the filing of another

application for appointment of counsel based on specific

allegations showing that Lopez-Pena is entitled to compassionate

release.

                                   CONCLUSION

            For the reasons set forth above, Lopez-Pena's

application for appointment of counsel is denied without

prejudice to refiling an application with specific allegations

showing he is entitled to compassionate release.

            The Clerk of the Court is directed to mail a copy of

this order to Lopez-Pena and the Government.

            SO ORDERED.

Dated:      New York, New York
            August 3, 2020

                                            _/s/Denny Chin__________
                                            DENNY CHIN
                                            United States Circuit Judge
                                            Sitting by Designation




                                      -3-
      Case 1:05-cr-00191-DC Document 130 Filed 08/03/20 Page 4 of 4



By Mail:   David Zhou, Esq.
           Assistant U.S. Attorney
           U.S. Attorney's Office, SDNY
           One St. Andrew's Plaza
           New York, NY 10007

           Mr. Julio Cesar Lopez-Pena
           53076-053
           FCI Allenwood
           PO Box 2000
           White Deer, PA 17887




                                  -4-
